Citation Nr: 0909957	
Decision Date: 03/17/09    Archive Date: 03/26/09

DOCKET NO.  02-00 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for prostate cancer.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran had periods of active duty from January 28, 1991 
to March 29, 1991, and active duty for training (ACDUTRA) and 
inactive duty for training (INACDUTRA) with the Air National 
Guard, to include a period from September 15, 1981, to March 
31, 2000.

This matter arises from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  The Veteran testified in February 2007 at a 
central office hearing before the undersigned.  The Board 
remanded the claim to the RO in March 2007 for further 
development and consideration. 

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002). 


FINDING OF FACT

The evidence is in equipoise regarding whether the Veteran's 
prostate cancer is causally related to his active service.


CONCLUSION OF LAW

Prostate cancer was incurred in active service.  38 U.S.C. §§ 
101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.6, 3.303 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Since, in this decision, the Board is granting service 
connection for prostate cancer, this is the greatest benefit 
the Veteran can receive under the circumstances.  Obviously 
then, any failure to notify or assist him is inconsequential 
and, therefore, at most, no more than harmless error.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Analysis

Service connection is granted for an injury or disease 
incurred or aggravated in the line of duty in the active 
military, naval, or air service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  The term "active military, naval, or air 
service" includes: (1) active duty; (2) any period of 
ACDUTRA during which the individual concerned was disabled or 
died from a disease, such as prostate cancer, or injury 
incurred or aggravated in the line of duty; and (3) any 
period of INACDUTRA during which the individual concerned was 
disabled or died from an injury, but not a disease such as 
prostate cancer, incurred or aggravated in the line of duty.  
38 U.S.C.A. § 101(2), (24); 38 C.F.R. § 3.6(a).   

Where a veteran has served for 90 days or more during a 
period of war, and cancer becomes manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  As the Veteran did not serve for a 
period of 90 days from January 29, 1991, to March 29, 1991, 
this presumption does not apply.  In addition, presumptive 
periods do not apply to ACDUTRA.  Biggins v. Derwinski, 1 
Vet. App. 474, 477-78 (1991). 

A private medical record notes that the veteran was treated 
for prostate cancer in November 1992. 

The Veteran, a surgeon, contends that his prostate cancer 
first became manifest during his period of active duty in 
1991 when he experienced urinary difficulties.  

A VA examination was conducted in April 2008.  After a review 
of the Veteran's claims file, the examiner essentially noted 
that the Veteran's cancer, which is currently active, was 
manifest during his period of active duty in 1991.

The Board may not disregard a favorable medical opinion 
solely on the rationale it was based on a history given by 
the veteran.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  
Reliance on a veteran's statements renders a medical report 
not credible only if the Board rejects the statements of the 
veteran as lacking credibility.  Coburn v. Nicholson, 19 Vet. 
App. 427 (2006).  In this case, the Veteran is a physician 
and therefore, the Board accepts his statements that he had 
urinary difficulties while on active duty in 1991 as 
credible.  In addition, the April 2008 medical opinion 
essentially notes the Veteran's cancer was manifest while he 
was on active duty.  Giving him the benefit of the doubt, 
service connection for prostate cancer is warranted.  


ORDER

Entitlement to service connection for prostate cancer is 
granted.  






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


